DETAILED ACTION
Status of Application
Applicant’s arguments filed on July 1, 2022 have been fully considered but they are not persuasive. The previous 112(b) rejections have been withdrawn in light of Applicant’s amendments. Claims 11 and 12 have been amended and remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ayer et al. (US 3,425,544 A, hereinafter Ayer) in view of Clare et al. (US 2005/0121348 A1, hereinafter Clare).
Regarding claim 11, Ayer teaches a packaged product (20A) comprising: 
a plurality of similar individual products (22A) combined into a group (FIG. 3), wherein the individual products have one or both of a shape in which at least one side is corrugated, inclined, curved or otherwise uneven and an anisotropic structure or an anisotropic construction, wherein the group of similar individual products has a top side, a bottom side opposite said top side, a left side, a right side, a front side, and a rear side opposite said front side; and 
a packaging unit, the packaging unit comprising:
a plastic bag (24A) which accommodates the group of similar individual products, and 
a stiffening element (37A) which is provided in the plastic bag, wherein the stiffening element is manufactured from a material having a higher stiffness than the plastic bag (column 3 lines 48-50, 61-66),
wherein the stiffening element is designed as exactly one wrapper which partially surrounds the group of similar individual products (FIG. 3, 4),
wherein the one wrapper is unclosed (FIG. 3) and has two free ends (48),
wherein the one wrapper has a first section, a second section, and a third section, and extends over a full length of three adjacent sides of the group of similar individual products, wherein the three adjacent sides are the top side or the bottom side, the left side and the right side,
wherein the first section (28A) runs along the full length of the bottom side of the group of similar individual products, and the second section (30A) and the third section (30A) run along the full length of the left side and the right side of the group of similar individual products that are arranged on the left and right during a removal or during regular use,
wherein the first section of the one wrapper has a width which corresponds to a width of the bottom side of the group of similar individual products (FIG. 3, 4),
wherein the first section of the one wrapper is provided with at least one wing (29A), wherein the at least one wing extends at least partially over the front side or the rear side of the group of similar individual products, and
wherein the two free ends (48) of the one wrapper are bent (at 50, 51) over the top side (FIG. 3), opposite the first section, of the group of similar individual products (column 2 lines 51-72, column 3 lines 48-66, column 4 lines 67-75, column 5 lines 1-57 and FIG. 3, 4).
Ayer fails to teach the plurality of similar individual products being a plurality of diapers or similar individual hygiene products having only low dimensional stability. Clare teaches an analogous packaged product comprising a plurality of similar individual products packaged in a packaging unit comprising a plastic bag (38) and a stiffening element (14). Clare further teaches that a plurality of diapers or similar individual hygiene products having only low dimensional stability are well known in the prior art to be packaged in a packaging unit comprising a plastic bag and a stiffening element so that the packaged product can be effectively stacked upon and below other such packaging units during shipping, storage and distribution (paragraphs 32-37 and Fig. 1-3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to alternatively package a plurality of diapers or similar individual hygiene products having only low dimensional stability within the known packaging unit of Ayer, as suggested by Clare, as it has been shown in the prior art to be well known and desirable to package low dimensional stability products in packaging units that can be effectively stacked. Additionally, merely packaging a different product, including the claimed plurality of diapers or similar individual hygiene products having only low dimensional stability, within the known packaging unit of Ayer is insufficient to establish patentability and would have been obvious and well within the level or ordinary skill in the art absent persuasive evidence that the claimed products are incapable of being packaged within the packaging unit of Ayer or that the claimed packaging unit and the packaging unit of Ayer are structurally distinct. 
Regarding claim 12, Ayer teaches a packaged product (20A) comprising: 
a plurality of similar individual products (22A) combined into a group (FIG. 3), wherein the individual products have one or both of a shape in which at least one side is corrugated, inclined, curved or otherwise uneven and an anisotropic structure or an anisotropic construction, wherein the group of similar individual products has a top side, a bottom side opposite said top side, a left side, a right side, a front side, and a rear side opposite said front side; and 
a packaging unit, the packaging unit comprising:
a plastic bag (24A) which accommodates the group of similar individual products, and 
a stiffening element (37A) which is provided in the plastic bag, wherein the stiffening element is manufactured from a material having a higher stiffness than the plastic bag (column 3 lines 48-50, 61-66),
wherein the stiffening element is designed as exactly one wrapper which partially surrounds the group of similar individual products (FIG. 3, 4),
wherein the one wrapper is unclosed (FIG. 3) and has two free ends (48),
wherein the one wrapper has a first section, a second section, and a third section, and extends over a full length of three adjacent sides of the group of similar individual products, wherein the three adjacent sides are the top side or the bottom side, the front side, and the rear side,
wherein said first section (28A) runs along the full length of the bottom side of the group of similar individual products, and the second section (31A) and the third section (31A) run along the full length of the front side and the rear side of the group of similar individual products,
wherein said first section of the one wrapper has a width which corresponds to a width of the bottom side of the group of similar individual products (FIG. 3, 4),
wherein said first section of the one wrapper is provided with at least one wing (30A), wherein the at least one wing extends at least partially over the left side or the right side of the group of similar individual products, and
wherein the two free ends (48) of the one wrapper are bent (at 50, 51) over the top side (FIG. 3), opposite said first section, of the group of similar individual products (column 2 lines 51-72, column 3 lines 48-66, column 4 lines 67-75, column 5 lines 1-57 and FIG. 3, 4).  
Ayer fails to teach the plurality of similar individual products being a plurality of diapers or similar individual hygiene products having only low dimensional stability. Clare teaches an analogous packaged product comprising a plurality of similar individual products packaged in a packaging unit comprising a plastic bag (38) and a stiffening element (14). Clare further teaches that a plurality of diapers or similar individual hygiene products having only low dimensional stability are well known in the prior art to be packaged in a packaging unit comprising a plastic bag and a stiffening element so that the packaged product can be effectively stacked upon and below other such packaging units during shipping, storage and distribution (paragraphs 32-37 and Fig. 1-3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to alternatively package a plurality of diapers or similar individual hygiene products having only low dimensional stability within the known packaging unit of Ayer, as suggested by Clare, as it has been shown in the prior art to be well known and desirable to package low dimensional stability products in packaging units that can be effectively stacked. Additionally, merely packaging a different product, including the claimed plurality of diapers or similar individual hygiene products having only low dimensional stability, within the known packaging unit of Ayer is insufficient to establish patentability and would have been obvious and well within the level or ordinary skill in the art absent persuasive evidence that the claimed products are incapable of being packaged within the packaging unit of Ayer or that the claimed packaging unit and the packaging unit of Ayer are structurally distinct. 
Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that modifying Ayer to disclose the amended limitation would not be obvious due to the difference in nature of the two products to be packed, is not persuasive.
As presented in the rejection above, Clare supports that a plurality of diapers or similar individual hygiene products having only low dimensional stability are well known in the prior art to be packaged in a packaging unit comprising a plastic bag and a stiffening element so that the packaged product can be effectively stacked upon and below other such packaging units during shipping, storage and distribution. Accordingly, the difference in nature of the two products to be packed is insufficient to establish patentability as it has been shown to be known and desirable to package both high and low dimensional stability products in packaging units having structural inserts. 
Further, merely packaging a different product, including the claimed plurality of diapers or similar individual hygiene products having only low dimensional stability, within the known packaging unit of Ayer is insufficient to establish patentability and would have been obvious and well within the level or ordinary skill in the art absent persuasive evidence that the claimed products are incapable of being packaged within the packaging unit of Ayer or that the claimed packaging unit and the packaging unit of Ayer are structurally distinct. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734